Title: To Thomas Jefferson from Anthony Gerna, 2 September 1795
From: Gerna, Anthony
To: Jefferson, Thomas



Sir
Dublin, Septr. 2d. 1795

The reccollection of the kind reception, that you were pleased to give me, when in Paris, affords me a pleasure equal to any other; and inspires me with a hope, that I may be still so fortunate as to remain in your remembrance and favour. I therefore take the liberty of addressing you these few lines, accompanied with a small bundle of Books, which will be presented to you by Mr. Isaac Weld, a young Gentleman, whose gentle manners, and other excellent qualities, may entitle him to your notice. The abovemention’d little bundle contains in particular, a Sett of Fenn’s Euclid and Arithmetic, of which I have sent 581 setts to America; and consigned to Messrs. James & Clibborn, merchants in Philadelphia in order to be disposed, at so low a price as to make it worth the attention of the public: And on such an Occasion, I humbly sollicit your Countenance.
The present awfull State of the World has induced me to retire from Business; and had I found the terms of passing to America, more moderate (being now here at twentyfive guineas per Person) I would perhaps have brought thither my Family in order to cultivate with their own hands, a small spot of ground of your sacred Continent. May Heaven preserve you for a long time, that you may contribute to whatever  may tend to the advantage of Mankind. And may The Omnipotent infuse into the mind of men a Love of Truth and Justice, and keep them from the three infernal monsters, Ambition, Voluptuosness, and Avarice; that they may finally look upon each other as belonging to the same great Family, as they really are. I remain with great Sincerity and respect, Sir, your very humble most Obedient and Obliged Servant

Anthony Gerna

